DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 requires that the cartridge includes an identifier and claim 12 requires that the identifier comprises at least one electronic component configured to output an electronic identifier. However, the specification discloses a mechanical feature on the cartridge which is read by switch on the delivery device. The cartridge does not include the electronic component. There is no support for a cartridge having an electronic component as currently claimed. 
Claim 13 is rejected based on its dependence to claim 12. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunne et al (US 2011/0168175), hereinafter Dunne.
Regarding claim 1, Dunne teaches a cartridge (Fig. 5: 100), comprising:
a cartridge body configured to store a formulation (Fig. 5: 101, holds formulation 103, paragraph 110);
a formulation valve disposed in the cartridge body (Fig. 5: valve 106,  paragraph 110); and 
an air valve disposed in the cartridge body (Fig. 5: valve 111, paragraph 104)
wherein the cartridge is configured to dispense the formulation through the formulation valve when the formulation valve and the air valve are each in an open state (paragraphs 106,  110), and to not dispense the formulation when the formulation valve and the air valve are in a closed state. (paragraph 112, the valves close and therefore no more formulation will dispense through valve 106)

Regarding claim 2, Dunne teaches the cartridge of claim 1, and further teaches wherein the formulation valve and the air valve are biased toward the closed state. (paragraph 98, paragraph 112, once the inhaler is fired the valves close as the cartridge moves away)

Regarding claim 3, Dunne teaches the cartridge of claim 2, and further teaches wherein the air valve is biased toward the closed state by a spring. (paragraph 98, Fig. 6, spring 59)

Regarding claim 5, Dunne teaches the cartridge of claim 3, and further teaches the cartridge further comprising a sliding internal member configured to move the air valve into the open state by pushing the spring. (Paragraph 110, 112, cartridge 100, spring 59)

Regarding claim 6, Dunne teaches the cartridge of claim 5, wherein the sliding internal member is a reservoir disposed in the cartridge body, the reservoir being configured to store the formulation. 
(paragraphs 110, 112, the reservoir 102 moves with cartridge 100, reservoir 102, stores formulation 103, paragraph 106)

Regarding claim 7, Dunne teaches the cartridge of claim 6, and further teaches wherein the formulation valve is disposed in the reservoir. (Fig. 6: 106 on reservoir 102)

Regarding claim 8, Dunne teaches the cartridge of claim 3,  and further teaches comprising a cartridge cap (Fig. 6: 55) that couples with the cartridge body (Fig. 5), the cartridge cap contacting the spring. (contacts spring 59)

Regarding claim 9, Dunne teaches the cartridge of claim 8, and further teaches wherein the cartridge cap includes an alignment stud positioned to center the spring. (see below)

    PNG
    media_image1.png
    756
    533
    media_image1.png
    Greyscale

Regarding claim 10, Dunne teaches the cartridge of claim 5, wherein a single movement of the sliding internal member is configured to move the formulation valve into the open state and the air valve is moved into the open state. (paragraphs 106, 110, 112)

Regarding claim 14, Dunne further teaches the cartridge of claim 1, and further comprising the formulation stored in the cartridge body. (Fig. 5, formulation 103 is stored inside cartridge 100)

Regarding claim 17, Dunne teaches the cartridge of claim 1, and further teaches wherein the formulation valve and the air valve are disposed at a first end and second end of the cartridge body respectively. (fig. 5)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne in view of Poutiatine et al, (US 2007/0186923), hereinafter Poutiatine.
Regarding claim 11, Dunne teaches the cartridge of claim 1, but does not teaches wherein the cartridge comprises an identifier corresponding to the formulation stored within the cartridge. 
However, Poutiatine teaches a drug delivery device (abstract) having an identifier corresponding to the formulation stored within the cartridge. (paragraph 62, cartridge may have physical keyed feature, bar code, magnetic tag) and the information includes the formulation (paragraph 230, the drug name and dosage strength)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Dunne with a drug delivery device with an identifier and system as closed by Poutiatine to improve safety and ensure proper use. (paragraph 152)

Regarding claim 12, Dunne in view of Poutiatine teaches the cartridge of claim 11, wherein the identifier comprises at least one electronic component configured to output an electronic identifier of the formulation stored within the cartridge. (Paragraph 230, physical feature detected by switches or sensors in dispensing device)

Regarding claim 13, Dunne in view of Poutiatine teaches the cartridge of claim 12, and further teaches wherein the identifier comprises at least one mechanical identifier formed in the cartridge body. (paragraph 62, paragraph 230, cartridge includes a physical keyed feature)

Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne.
Regarding claim 15, Dunne teaches the cartridge of claim 1, but does not teach wherein the cartridge body includes a coupling structure disposed on an outer surface thereof, the coupling structure being configured to couple with a complementary coupling structure of a device.
However, in an alternate embodiment Dunne teaches wherein the cartridge body includes a coupling structure disposed on an outer surface thereof (Fig. 9: 131, paragraph 144), the coupling structure being configured to couple with a complementary coupling structure of a device. (Fig. 9: 118, paragraph 143)
It would have been obvious to a person of ordinary skill in the art to have modified Dunne to include the holding features of the alternative embodiment in order to allow the cartridge to be replaced. (paragraph 142)

Regarding claim 16, Dunne teaches the cartridge of claim 1 but does not teach where the cartridge body includes an alignment structure configured to guide correct coupling of the cartridge with the device. 
However, in an alternate embodiment Dunne teaches wherein the cartridge body includes an alignment structure disposed (Fig. 9: 131, paragraph 144), configured to guide correct coupling (Fig. 9: 118, paragraph 143)
It would have been obvious to a person of ordinary skill in the art to have modified Dunne to include the alignment features of the alternative embodiment in order to allow the cartridge to move back and forth relative to the valve. (paragraph 143)

Regarding claim 18, Dunne teaches a system (Fig. 6), comprising:
a nebulizer (paragraph 126); and
the cartridge (fig. 5: 100) comprising:
a cartridge body configured to store a formulation (Fig. 5: 101, holds formulation 103, paragraph 110);
a formulation valve disposed in the cartridge body (Fig. 5: valve 106,  paragraph 110); and 
an air valve disposed in the cartridge body (Fig. 5: valve 111, paragraph 104)
wherein the cartridge is configured to dispense the formulation through the formulation valve when the formulation valve and the air valve are each in an open state (paragraphs 106,  110), and to not dispense the formulation when the formulation valve and the air valve are in a closed state. (paragraph 112, the valves close and therefore no more formulation will dispense through valve 106)
Dunne does not teach a cartridge configured for reversible coupling with the nebulizer.
However, in another embodiment Dunne teaches a cartridge configured for reversible coupling with the nebulizer (paragraph 142)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Dunne to have a cartridge configured for reversible coupling with the nebulizer as taught by the alternative embodiment of Dunne in order to insert or replace a cartridge. 

Regarding claim 19, Dunne teaches the system of claim 18, and Dunne further teaches wherein the nebulizer comprises a nebulizing assembly configured to move the formulation valve and the air valve into the open state. (Paragraph 110, 112, piston 55, spring 59)

Regarding claim 20, Dunne teaches the system of claim 19, and Dunne further teaches wherein the nebulizing assembly comprises a pushrod having an actuating member disposed thereon, the actuating member being configured to move the formulation valve and the air valve into the open state when the pushrod translates. ( Paragraph 110, 112, piston 55, spring 59)




Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not disclose the combination of claims 1, 3 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785